DETAILED ACTION
CLAIMS 1-16 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
35 U.S.C.§112(b) or 35 U.S.C.§112 (pre-AIA ), Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 2-5, 7, 10-13, and 15
 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 2 recites the limitation “wherein the controller is configured to transmit a second control signal to the processor after a specific time since the frequency reduction signal was transmitted” Emphasis added. Claim 10 recites a similar limitation.
Contrary to the controller sending the first control signal to the ALU, as recited in claims 1 and 9 as well as the control signals depicted in Figs. 1A and 1B, Claims 2 and 10 recite sending the control signal to the processor without the ALU. Claim 2 and claim 10 proceeds to recite the ALU responding to 
Claim(s) 3-5, 7, 11-13, and 15
 
 incorporate the deficiencies of rejected base claim(s) 2 and 10. Accordingly, claims 3-5, 7, 11-13, and 15 are likewise rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 9
 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al., US 2013/0293018 Al, (“Wu”, PGPUB of US9178384B2, cited by Applicant on IDS dated 3/11/2021).
Regarding Claim 1,
 Wu teaches an electronic device, comprising: (Fig. 1, element 112) 
a processor capable of operating at a preset frequency or a low frequency, (Fig. 1, element 112a; See also [0021] “lowering frequency of the CPU 112A ….” i.e. the CPU is capable of operating at an original frequency and a lowered frequency) 
wherein the low frequency is less than the preset frequency; ([0021] “lowering frequency of the CPU 112A ….” i.e. the CPU is capable of operating at an original frequency and a lowered frequency) 
a battery; (Fig. 1, element 108) 
a charging circuit (Fig. 1, element 104 and 110 collectively; See also [0019] “Meanwhile, the battery 108 is also charged by the DC voltage DC outputted from the AC/DC converting unit 104.”) 
wherein the charging circuit is configured to transmit a disconnection signal (Fig. 1, element labeled “DC”; See also Fig. 2, signal labeled DC) and to be powered by the battery in response to the external power supply and the charging circuit being changed from a connected state to a disconnected state; ([0023] “After the electronic device 112 entered to the energy-saving mode, the control unit 106 may control the DC/DC converting unit 110 to convert the DC voltage provided by the battery 108 to a DC voltage Suitable for driving the electronic device 112 ….” Emphasis added.) 
a controller (Fig. 1, element 102”) configured to transmit a first control signal (Fig. 1, element S1; See also Fig. 2, signal S1) in response to the external power supply and the charging circuit being changed from the connected state to the disconnected state; ([0021] “a power anomaly is detected by the voltage detecting unit 102 when the power voltage AC is suspended ( converted from high level state to low level state), and a detecting signal Sl is converted from low level state to high level state as to inform the control unit 106 that the power anomaly has been detected.” Emphasis added.) and
 an arithmetic logic unit (Fig. 1, element 106) electrically connected to the charging circuit and the controller and configured to transmit a frequency reduction signal (Fig. 1, element SC; See also Fig. 2, signal SC) to the processor according to the disconnection signal and the first control signal, so that the processor reduces the preset frequency to the low frequency and operates at the low frequency. ([0021] “a detecting signal Sl is converted from low level state to high level state as to inform the control unit 106 that the power anomaly has been detected. The control units 106 converts a controlling signal SC to high level state according to the detecting signal Sl, so that the following operations may be performed before converting the DC voltage DC to low level state: lowering frequency of the CPU 112A….” Emphasis added.) 
wherein the controller is an embedded controller (EC). (Fig. 1, element 102; See also Fig. 3 and [0026] – [0029]) 
Claim(s) 9
 recite(s) features that are substantially the same, save for the category of invention, as the apparatus set forth in claim(s) 1. Therefore claim(s) 9 is/are rejected under the same reasoning set forth above over Wu.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 16
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., US 2013/0293018 Al, (“Wu”, PGPUB of US9178384B2, cited by Applicant on IDS dated 3/11/2021) in view of  Sawyers et al., US 2008/0104436 Al, (“Sawyers”).
Regarding claims 8 and 16, 
 Wu and Sawyers teach these claims according to the reasoning set forth in the previous office action.
Response to Arguments
Applicant's arguments filed 1/3/2022 (“Remarks”) have been fully considered. The Remarks are persuasive in part but they are not persuasive in other part. Examiner will address the non-persuasive arguments below. 
Applicant argues that “the action “lowering frequency of the CPU 112A” is performed according to only the controlling signal SC (regarded by Examiner as “frequency reduction signal” of amended claim 1), NOT by the logical operation on the detecting signal S1 (regarded by Examiner as “first control signal” of amended claim 1) and the voltage DC (regarded by Examiner as “disconnection signal” of amended claim 1).” Remarks at p. 10.
a logical operation on detecting signal and the DC voltage) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Examiner notes that the 112(b) issue discussed above was raised in the previous action, but does not appear to have been addressed in the Remarks. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549. The examiner can normally be reached M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brian J Corcoran/Examiner, Art Unit 2187                                                                                                                                                                                                        
/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187